United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A AMENDMENT NO. 1 ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 001-33552 AuthenTec, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 59-3521332 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 100 Rialto Place, Suite 100, Melbourne, Florida (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (321)308-1300 Securities Registered Pursuant to Section12(b) of the Act: Title of Each Class Name of Exchange on Which Registered Common Stock, $0.01 par value Nasdaq Stock Market, LLC Securities Registered Pursuant to Section12(g) of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNoý Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act.YesoNoý Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler ý Non-accelerated filer o Smallerreportingcompany o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNoý The aggregate market value of the registrant’s common stock held by non-affiliates computed by reference to the NASDAQ Global Market closing price on July 1, 2011 (the last business day of the registrant’s most recently completed second fiscal quarter) was approximately $120,400,833.The number of shares of the registrant’s common stock outstanding as of March 8, 2012 was 44,468,897. 2 EXPLANATORY NOTE – AMENDMENT NO. 1 This Amendment No.1 on Form10-K/A to the Annual Report on Form10-K of AuthenTec,Inc. for the year ended December 30, 2011, filed with the Securities and Exchange Commission on March 9, 2012 (the “Original 10-K”), is being filed solely for the purpose of including the information required by PartIII of Form10-K. Such information was previously expected to be incorporated by reference to our definitive proxy statement for the 2012 Annual Meeting of Stockholders.As we will not file our definitive proxy statement within 120 days of our fiscal year ended December 30, 2011, PartIII, Items 10-14, of the Original 10-K are hereby amended and restated in their entirety.In addition, Item 15 of Part IV of the Original Form 10-K Filing has been amended and restated solely to include as exhibits new certifications by our principal executive officer and principal financial officer and amendments to the employment agreements with certain of our executive officers. Except as described above, this Amendment No.1 on Form10-K/A does not modify or update disclosure in, or exhibits to, the Original 10-K. Furthermore, this Amendment No.1 on Form10-K/A does not change any previously reported financial results, nor does it reflect events occurring after the date of the Original 10-K. Information not affected by this Amendment No. 1 on Form 10-K/A remains unchanged and reflects the disclosures made at the time the Original 10-K was filed. CAUTIONARY STATEMENT RELATING TO THE SAFE HARBOR PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 This Amendment No.1 on Form10-K/A contains statements relating to expected future results and business trends that are based upon our current estimate, expectations, and projections about the industry, and upon our beliefs, and certain assumptions we have made that are “forward-looking statements” as defined in the Private Securities Litigation Reform Act of 1995. Words such as “anticipates,” “guidance,” “expects,” “intends,” “plans,” “believes,” “seeks,” “estimates,” “may,” “will,” “prospects,” “outlook,” “forecast,” and variations of these words or similar expressions are intended to identify “forward-looking statements.” In addition, any statements that refer to expectations, projections, or other characterizations of future events or circumstances, including any underlying assumptions, are “forward-looking statements.” Such statements are not guarantees of future performance and are subject to certain risks, uncertainties, and assumptions that are difficult to predict. Therefore, our actual results may differ materially and adversely from those expressed in any “forward-looking statement” as a result of various factors. These factors include, among others, those discussed under “Risk Factors” in Part I, Item 1A ofthe Original 10-K and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Part II, Item 7 of the Original 10-K, and each of the following factors: the timely introduction of new products, demand for, and market acceptance of those products in our target markets, our ability to secure design-wins and these design-wins leading to future production, the adoption of our products in new applications, the rate at which we increase our activity and opportunities in the mobile market, the introduction of new software products and the ability to generate any revenues based on those new products, changes in product mix, the actions of existing or future competitors, our ability to successfully complete and integrate strategic acquisitions, the impact of litigation and the impact of the macroeconomic trends on our served markets as well as other risks detailed from time to time in our filings with the Securities and Exchange Commission. These “forward-looking statements” are made only as of the date hereof, and we undertake no obligation to update or revise the “forward-looking statements,” whether as a result of new information, future events or otherwise. 3 PART III Unless the context suggests otherwise, references herein to “AuthenTec,” the “Company,” “we,” “us” and “our” mean AuthenTec, Inc. and its subsidiaries. Item 10. Directors, Executive Officers and Corporate Governance. Board of Directors The following table sets forth the names, ages, principal occupation and tenure of each of our directors. Name Principal Occupation Age Director Since Lawrence J. Ciaccia Chief Executive Officer 53 F. Scott Moody Former Chief Executive Officer 55 Chris Fedde President and Chief Executive Officer of SafeNet, Inc 61 Gustav H. Koven III Founding Partner/Managing Director of BrownSavano Direct Capital Partners 69 William Washecka Retired Partner of Ernst & Young, LLP; Consultant 64 Ronald Black Managing Director at R.D. Black & Company 48 Jean Schmitt Managing Partner at JoltTech Capital SAS 46 The business experience and other specific skills, attributes and qualifications of each of our directors are as follows: Lawrence J. Ciaccia joined our Board of Directors in September 2010. Mr. Ciaccia is our Chief Executive Officer and as our Chief Executive Officer oversees our day-to-day operations. He joined AuthenTec in 2005 and was previously AuthenTec's President and Chief Operating Officer. Prior to joining AuthenTec, he was Vice President General Manager of the Wireless Data and Networking Component Products unit at Conexant, the former PRISM WLAN business unit of Intersil, a global leader in the design and manufacture of analog semiconductors. While at Intersil, he spearheaded the development and ramp up of the company’s PRISM 802.11 Wi-Fi initiative and also was instrumental in Intersil’s highly successful initial public offering and sale of the wireless business to GlobespanVirata, which subsequently merged with Conexant. Mr. Ciaccia began his career in 1980 with the Semiconductor Sector of Harris Corporation, or Harris, which later became Intersil, and held numerous technical and management positions of increasing responsibility with Harris. Mr. Ciaccia earned a BSEE degree from Clarkson University in New York and an MBA from the Florida Institute of Technology in Melbourne, Florida. Mr. Ciaccia has over 30 years of operating experience within the semiconductor and wireless industry. Mr. Ciaccia’s leadership as our Chief Executive Officer, together with the skills and knowledge of our industry, are critical to our strategic growth and development as a provider of complete solutions focused on a wide array of security and identity management solutions. F.Scott Moody is our co-founder and has served as a member of our Board of Directors since our inception. He was elected as Chairman of our Board of Directors in October 2006, and served in that capacity until January 2010. From our inception to September 2010, he served as Chief Executive officer of AuthenTec, and until July 2006, he also served as our President. Prior to founding the Company in 1998, Mr.Moody was the Vice President of the Core Products Division of the Semiconductor Sector of Harris, now Intersil Corporation. Mr.Moody began his career at Harris in 1980, during which time he held positions in engineering, program management, operations, and marketing and general management in Harris’s Semiconductor and Electronic Systems Sectors. Mr.Moody received a BS degree in Industrial Engineering from North Carolina State University and an Executive MBA from the University of Florida.Mr. Moody’s leadership, together with the skills and knowledge of our industry and the Company, has been instrumental in establishing us as a leader in the markets in which we operate and our transformation from a mixed-signal semiconductor component supplier into a security, identity management and solutions provider. 4 Chris Fedde has served as a member of our Board of Directors since February 2008. Mr.Fedde has been the President and Chief Executive Officer of SafeNet, Inc., a global leader in information security, since May 2010 and served as its President and Chief Operating Officer from October 2006 to May 2010. From February 2001 through October 2006, Mr.Fedde served as Director of Corporate Business Development and as a General Manager at SafeNet, Inc. Mr.Fedde is also on the Board of Directors of SafeNet. Prior to joining SafeNet, Mr.Fedde was the Director of Secure Products at Harris, a position he held after leading several radio business units at Harris. Prior to this, Mr.Fedde directed R&D departments at Motorola, Inc. While at Motorola and Harris, he was awarded several patents in the wireless field. Mr. Fedde earned a BSEE degree from the University of Iowa.Mr. Fedde’s experience at SafeNet, Harris and Motorola provide the board with an extensive knowledge of the technology and security industries and insight into industry wide trends which affect our business. Gustav H. Koven III has served as a member of our Board of Directors since 1999. Mr. Koven is currently a Founding Partner and Managing Director ofBrownSavano Direct Capital Partners and was a Founding Partner of SmithDefieux Capital Partners, both of which are investment firms. He was a manager of certain aspects of Knickerbocker 1999 Direct Investments LLC from 1999 to 2008, and was a manager of certain aspects of HT 1999 Direct Investments LLC from 2004 to 2008. Mr. Koven has been the Managing Member of Wildfields Venture Advisors LLC since 2003. From 1990 to 2010, Mr. Koven has been a partner in a number of Edison Venture Fund partnerships. Prior to joining Edison, he was the President of Chase Manhattan Capital Corporation and Chase Manhattan Investment Holdings, and managed Chase Manhattan’s venture capital business. Mr. Koven earned a Bachelor of Engineering degree from Stevens Institute of Technology and a MBA from Columbia University Graduate School of Business. He has served on the boards of multiple technology companies and has extensive knowledge with strategic investments and acquisitions in the technology industries and brings this experience to bear as the Chairman of our M&A Committee and Nominating & Governance Committee. William Washecka has served as a member of our Board of Directors since June 2008 and has served as Chairman of our Board since June 28, 2010. Mr.Washecka also serves as a director on the board of Online Resources, a public company providing services to banks, credit card companies and other financial institutions, and in the past served as a director on the board of Avalon Pharmaceuticals, Inc.Mr.Washecka served as Chief Financial Officer of Prestwick Pharmaceuticals, which specializes in therapies for central nervous system disorders from 2004 to his retirement in 2006. From 2001 to 2002, Mr.Washecka served as Chief Financial Officer for USI Internetworking, Inc., an enterprise and e-commerce software service provider. Previously, Mr.Washecka was a senior audit partner with Ernst& Young LLP, which he joined in 1972 and was responsible for the High Technology and emerging business practice in the Mid Atlantic area. He has a BS in accounting from Bernard Baruch College of New York and completed the Kellogg Executive Management Program.Mr. Washecka’s extensive financial and accounting experience gained as a CFO of multiple companies and as a partner at Ernst & Young is a great asset to our board and our Audit Committee in particular. Dr. Ronald Black joined our Board of Directors following the AuthenTec-UPEK merger in September 2010.Dr. Black is currently the Managing Director of R.D. Black & Company, a consulting firm. From September 2010 to August 2011, Dr. Black was the Chief Executive Officer of MobiWire, formerly Sagem Wireless, a privately-held mobile handset company headquartered near Paris, France that offers products and services to original equipment manufacturers and mobile network operators in the mobile phone marketplace. From June 2009 to October 2010, Dr. Black served as Chairman and CEO of UPEK.Dr. Black currently serves as a board member for Inside Contactless, a France-based company engaged in the semiconductors and information technology industry, and EnOcean, a German-based company that manufactures and markets energy harvesting technology, sensors, and radio frequency communication.From September 2004 to June 2009,he was chief executive officer of Wavecom S.A., a publicly traded French wireless solutions company.Dr. Black holds a Bachelor of Science, a Masters of Science, and a Ph.D. in materials science and engineering from Cornell University in Ithaca, N.Y.Dr. Black’s previous experience as a director and executive officer of numerous international technology companies provides our Board with valuable insight into global trends and contacts throughout the global marketplace. Jean Schmitt joined our Board of Directors following the AuthenTec-UPEK merger in September 2010. He served on UPEK's board of directors from March 2004 up until the merger. In June 2011 he co-founded JoltTech Capital, a lower mid-market private equity firm focusing its investments on European technology companies. Prior to the formation of JoltTech, Jean spent 10 years at Sofinnova Partners, a venture capital firm, in Paris, as Partner and then Managing Partner, where he managed a 400M€ practice focused on telecommunications, semiconductor and consumer electronics investments. Prior to joining Sofinnova Partners SA, Mr. Schmitt was the CEO and founder of SLP InfoWare, a world leader in predictive customer relationship management software for the telecommunications industry, which he sold to Gemplus International S.A. in 2000. After the acquisition, Mr. Schmitt was the Chairman and CEO of SLP InfoWare and Vice President of the Telecommunication Solutions and Applications group at Gemplus until November 2001. He is a guest lecturer at Telecom Paristech and INSEAD MBA and serves as a Director of Inside Contactless, and Celsius X VI II and as Chairman of Hattemer School. Mr. Schmitt graduated with honors from the Telecom Paristech in Paris, France, where he earned also a post-graduate degree in artificial intelligence. Mr. Schmitt’s extensive experience in the telecommunications and consumer electronics industry as well as his experience with European markets provides our Board with knowledge into our European and other international operations and will be valuable aswe continue expand our products into the wireless industry. 5 Executive Officers The following table sets forth certain information about our current executive officers: Name Position Age Lawrence J. Ciaccia, Jr. Directorand Chief Executive Officer 53 Philip L. Calamia Chief Financial Officer 49 Anthony Iantosca Sr. Vice President—Worldwide Operations 47 FrederickR.Jorgenson Vice President—General Counsel 47 The business experience and other specific skills of each of our executive officers (other than Lawrence J. Ciaccia discussed above) are as follows: Philip L. Calamia has served as Chief Financial Officer of the Company since August 2010. Mr. Calamia has been a principal in the consultancy firm CFO Navigator since December 2009. From September 2005 until December 2009, Mr. Calamia was a partner of the consultancy firm Candor Partners (formerly known as PVG Corporation).Prior to joining Candor, from May 2003 to September 2005, Mr.Calamia served as Chief Financial Officer of Management Recruiters, International, Inc., a global leader in the staffing solutions business, and a subsidiary of CDI Corp., a NYSE company.From September 2002 to May 2003, Mr.Calamia was the Chief Financial Officer for Maxwell Systems, a leading provider in back office software for the construction and trade industry. Previously, Mr.Calamia also served in a number of financial management roles for US Interactive, a publicly traded professional services firm specializing in software and Internet based solutions. Mr.Calamia holds a Bachelor of Arts in Economics from East Stroudsburg University and is a Certified Public Accountant licensed in Pennsylvania (inactive status). Anthony (Tony) Iantosca has been our Sr. Vice President of Worldwide Operations since August 2008. From 2003 to 2008, Mr.Iantosca served as our Vice President of Operations. He joined us as Director of Manufacturing Operations in August 2000. Prior to joining us, Mr.Iantosca was a director with Signetics Corporation from 1999 to August 2000. Prior to that, he was the Director of Operations for Catalyst Semiconductor Inc. from 1995 to 1999. Prior to joining Catalyst, Mr.Iantosca served as Director of Offshore Operations for Cypress Semiconductor Corporation. Mr.Iantosca received an MBA from the Kellogg School of Management at Northwestern University, an International MBA from the Hong Kong University of Science and Technology, and an Electronic Engineering diploma from the GTE Sylvania Technical School. Frederick (Fred) R. Jorgenson has been our Vice President and General Counsel since November 2006. Prior to joining us, Mr.Jorgenson was Senior Counsel for intellectual property and licensing at Raytheon Company from October 2005 to November 2006. From April 2005 to October 2006, Mr.Jorgenson served as a consultant, after having served as the Chief Executive Officer of RJ Mears, LLC from January 2003 to April 2005. From October 2000 through January 2003, Mr.Jorgenson served as an Assistant General Counsel of Fujitsu Network Communications, Inc. Prior to October 2000, Mr.Jorgenson served as intellectual property and licensing counsel with Harris. Mr.Jorgenson received a BS degree in Electrical Engineering from Florida International University and a JD degree from Florida State University. 6 SECTION16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section16(a) of the Securities Exchange Act of 1934 requires our executive officers and directors and persons who beneficially own more than 10% of our Common Stock to file initial reports of beneficial ownership and reports of changes in beneficial ownership with the SEC. Such persons are required by SEC regulations to furnish us with copies of all Section16(a) forms filed by such person. Based solely on our review of such forms furnished to us and written representations from certain reporting persons, we believe that all filing requirements applicable to our executive officers, directors and greater-than-10% stockholders were complied with, except that each of the Company’s non-employee directors filed a late Form 4 on July 19, 2011, to report a grant of stock options.In addition, Ronald Black filed another late Form 4 on April 29, 2011.Sofinnova Capital IV FCPR filed a Form 3 late on August 30, 2011, and filed a late Form 4 on each of August 30, 2011, and November 2, 2011. Corporate Governance Code of Business Conduct and Ethics We have adopted a Code of Business Conduct and Ethics that applies to all of our employees, officers and directors. The Code of Business Conduct and Ethics is available on our website at www.authentec.com. It is our intention to disclose any waivers of, or amendments to, the Code of Business Conduct and Ethics on our website, www.authentec.com. Audit Committee Our Board of Directors has an Audit Committee that oversees our corporate accounting and financial reporting process among other matters. The current members of our Audit Committee are William Washecka, Gustav H. Koven III, and Ronald Black. Mr.Washecka is the Chairman of the Audit Committee and our audit committee financial expert as currently defined under applicable SEC rules. We believe all members of our Audit Committee meet the criteria for independence under, and that the functioning of our Audit Committee complies with, the applicable requirements of the Nasdaq Stock Market and the SEC rules and regulations. Item 11. Executive Compensation. Compensation Discussion and Analysis The primary goals of the Compensation Committee of our Board of Directors with respect to executive compensation are to attract and retain the most talented and dedicated executives possible, to tie annual and long-term cash and stock incentives to achievement of specified performance objectives, and to align executives’ incentives with stockholder value creation. To achieve these goals, we compensate our executive officers with a mix of salary, variable incentive compensation and equity awards.We intend to implement and maintain compensation plans that tie a substantial portion of our executives’ overall compensation to achievement of corporate goals and value-creating milestones, such as the development of our products, the establishment and maintenance of key strategic relationships, reaching sales and marketing targets and the growth of our customer base, as well as our financial and operational performance, as measured by metrics such as revenue and profitability. Our Compensation Committee assists our Board of Directors in discharging its responsibilities relating to compensation of our executive officers.The Compensation Committee reviews and approves on an annual basis all compensation that is payable to our executive officers, including base salaries, cash bonuses and equity grants.Each of the members of our Compensation Committee is independent as that term is defined under the listing standards of the Nasdaq Exchange and the director independence standards adopted by our Board.We believe that their independence from management allows the Compensation Committee members to provide objective consideration of various elements that could be included in an executive compensation program and apply independent judgment about which elements and designs best achieve our compensation objectives. 7 In the past, we have utilized the services of a compensation consultant to review our policies and procedures with respect to executive compensation, and to provide market data regarding competitive pay practices. In 2010, we engaged Radford, an independent compensation consultant to review our compensation program, to conduct market comparisons, and to make recommendations regarding suggested changes to our executive compensation program.We did not use an independent compensation consultant in 2011. The Compensation Committee continued to use the information and recommendations from the previous year in determining base salary adjustments and long-term incentive award levels for our named executive officers in 2011. Our Compensation Committee intends to employ the services of third-party executive compensation specialists from time to time, as it sees fit, in connection with the establishment of cash and equity compensation and related policies. Elements of Compensation The compensation received by our executive officers consists of the following elements: Base Salary. Base salaries for our executives are established based on the scope of their responsibilities and individual experience, taking into account competitive market compensation paid by other companies for similar positions within the semiconductor industry. Base salaries are reviewed annually, and adjusted from time to time to realign salaries with market levels after taking into account individual experience, responsibilities and overall performance. Salaries for executive officers are set annually by the Compensation Committee, after considering the recommendations of the Chief Executive Officer (except that the Chief Executive Officer does not make recommendations with respect to his own salary). The criteria for determining base salary are subjective rather than objective, and in the past have included how the executive has contributed to our company’s revenue and operating net income, and how the executive has carried out the responsibilities of his position. In April 2011, our Board of Directors, upon the recommendation of the Compensation Committee, approved merit increases for Mr. Iantosca and Mr. Jorgenson.Mr. Iantosca received a 7 percent increase, bringing his annual salary to $224,700 and Mr. Jorgenson received an 8 percent increase bringing his annual salary to $221,400. Mr. Ciaccia did not receive a salary increase since his appointment as a Chief Executive Officer in September 2010. Mr. Calamia also did not receive a salary increase since his appointment as a Chief Financial Officer in February 2011. Annual Incentive Bonus. In addition to base salaries, our executive officers have the opportunity to earn annual incentive bonuses based on our achievement of pre-established performance goals. For 2011, we adopted the 2011 Incentive Bonus Plan, pursuant to which each executive officer was eligible to earn a target bonus equal to a specified percentage of such executive officer’s salary. The target percentages were set at levels that, upon achievement of the targets, were likely to result in bonus payments that our Compensation Committee believed to be at or near the median for target bonus amounts for comparable companies in our industry.For 2011, the actual payouts as a percentage of each named executive officer’s base salary were as follows:Mr. Ciaccia, 97%; Mr. Calamia, 54%; Mr. Iantosca, 39%; and Mr. Jorgenson, 39%. At Threshold At Target At Maximum Performance Goal Payout Performance Goal Payout Performance Goal Payout Annual Revenue $71.4M 34% $84.0M 40% $168.0M 80% Non GAAP Operating Income Q3 and Q4(2) (3) $0 0% $3.4M 60% $6.9M 120% As a percentage of the participants’ target award.Straight-line interpolation is used to determine payouts between date points. No incentive bonuses could be earned under the plan with respect to either performance metric unless the Company achieved a threshold operating income goal of positive net income in both the 3rd and 4th quarters of 2011. Non-GAAP operating income is derived from GAAP operating income adjusted for stock-based compensation expense, amortization of purchased intangible assets and certain legal and acquisition- related expenses. 8 The Company’s Annual Revenue for 2011 was $69.8 million, resulting in a payout of 34% each participant’s target award, and the Company’s Operating Income for the second half of 2011 was $3.5 million, resulting in a payout of 63% each participant’s target award, for a combined payout of 97% of each participant’s target award.The following table sets for the target award percentage and target award amount, as well as the actual payout to each of the named executive officers under the 2011 Incentive Bonus Plan. Executive Officer Target Opportunity (1)
